1    Lynda J. Zadra-Symes (Bar No. 156511)       David Grossman (Bar No. 211326)
     lynda.zadrasymes@knobbe.com
2    Jacob R. Rosenbaum (Bar No. 313190)         dgrossman@loeb.com
     jacob.rosenbaum@knobbe.com                  Camron Dowlatshahi (Bar No. 308618)
3    KNOBBE, MARTENS, OLSON                      cdowlatshahi@loeb.com
       &BEAR, LLP
4    2040 Main Street, 14th Floor                  LOEB & LOEB LLP
     Irvine, CA 92614                            10100 Santa Monica Blvd.
5    Telephone: (949) 760-0404                   Suite 2200
     Facsimile: (949) 760-9502
6                                                Los Angeles, CA 90067
     Thomas Y. Yee (Bar No. 239114)              Telephone: (310) 282-2000
7    thomas.yee@knobbe.com                       Facsimile: (310) 2828-2200
     KNOBBE, MARTENS, OLSON &
8    BEAR, LLP
     1133 Avenue of the Americas                 Attorneys for Defendant,
9    New York, NY 10036                          ALYA SKIN PTY. LTD
     Telephone: (212) 849-3000
10   Facsimile: (212) 849-3001
11   Attorneys for Plaintiff,
     AYLA, LLC
12
13
                     IN THE UNITED STATES DISTRICT COURT
14
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                    OAKLAND DIVISION
16
17
     AYLA, LLC, a Delaware Limited           )
                                             )   Case No. 4:19-CV-00679 HSG
18   Liability Company,                      )
                   Plaintiff,                )   JOINT STIPULATION AND
19                                           )   ORDER FOR AN EXTENSION OF
            v.                               )   TIME FOR DEFENDANT ALYA
20                                           )   SKIN PTY. LTD. TO ANSWER
     ALYA SKIN PTY. LTD., an                 )   THE COMPLAINT AND FOR
21
     Australian Private Company,             )   CONTINUANCE OF THE CASE
                                             )   MANAGEMENT CONFERENCE
22
                   Defendant.                )
                                             )
23                                           )
                                             )   Conference Date: June 4, 2019
24                                           )   Time: 2:00 p.m.th
                                             )   Courtroom: 2, 4 Floor
25
26
27
28

     STIPULATION FOR AN EXTENSION                              Case No. 4:19-cv-00679 HSG
     TO ANSWER THE COMPLAINT
1          Pursuant to Civil Local Rules 6-1(b) 6-2 and 7-12, it is hereby stipulated, by
2    and between Plaintiff AYLA LLC (“Ayla”) and Defendant ALYA SKIN PTY.
3    LTD. (“Alya Skin”), through their counsel of record and subject to the approval of
4    this Court, that the date for Defendant Alya Skin to answer, or otherwise respond to
5    Ayla’s Complaint be extended fourteen (14) days, up to and including Tuesday,
6    May 28, 2019.
7          The Complaint was filed in this case on February 6, 2019. Alya Skin was
8    served in Australia on March 15, 2019. The current deadline for Alya Skin to
9    respond to the Complaint is May 13, 2019. This is the third request for an extension
10   of time to answer or otherwise respond to the Complaint.
11         On May 10, 2019, this Court granted Substitution of Attorney David
12   Grossman, new Counsel for the Defendants. Counsel for the parties met and
13   conferred and agreed additional time was needed to accommodate Defendant Alya
14   Skin’s new counsel time to review and participate in the ongoing settlement
15   negotiations.
16         The parties continue to certify that they have been engaged in ongoing and
17   meaningful settlement discussions working to resolve the issues and would like
18   additional time to collect documents and review and prepare proposals in hopes of
19   leading to settlement.
20         FURTHER, in view of the parties’ request for an extension of time to answer
21   the Complaint, the parties request, pursuant to Civil Local Rule 6-1(b) and Judge
22   Gilliam’s Order [Dkt. 17], that the Case Management Conference set for Tuesday,
23   June 4, 2019 at 2:00 p.m. and the Case Management Statement currently due May
24   28, 2019 be continued to a date after any pending pleadings in this matter are filed.
25         This request for additional time is made by the parties to allow new counsel’s
26   participation, promote settlement discussions and facilitate settlement prospects.
27   Therefore, the parties make this request in the interest of judicial economy.
28   ///
     STIPULATION FOR AN EXTENSION          -1-                  Case No. 4:19-cv-00679 HSG
     TO ANSWER THE COMPLAINT
1    SO STIPULATED:
2                                      Respectfully submitted,
3
4    Dated: May 10, 2019            By: /s/ Lynda J. Zadra-Symes
                                        Lynda J. Zadra-Symes (Bar No. 156511)
5                                       lynda.zadrasymes@knobbe.com
                                        Jacob R. Rosenbaum (Bar No. 313190)
6                                       jacob.rosenbaum@knobbe.com
                                       KNOBBE, MARTENS, OLSON & BEAR, LLP
7                                      2040 Main Street, 14th Floor
                                       Irvine, CA 92614
8                                      Telephone: (949) 760-0404
                                       Facsimile: (949) 760-9502
9                                      Thomas Y. Yee (Bar No. 239114)
10                                     thomas.yee@knobbe.com
                                       KNOBBE, MARTENS, OLSON & BEAR, LLP
11                                     1133 Avenue of the Americas
                                       New York, NY 10036
12                                     Telephone: (212) 849-3000
                                       Facsimile: (212) 849-3001
13                                     Attorneys for Plaintiff,
14                                     AYLA, LLC

15
16   Dated: May 10, 2019            By: /s/ David Grossman
                                        David Grossman (Bar No. 211326)
17                                      dgrossman@loeb.com
18                                      Camron Dowlatshahi (Bar No. 308618)
                                        cdowlatshahi@loeb.com
19                                      LOEB & LOEB
20                                      10100 Santa Monica Blvd.
                                        Suite 2200
21                                      Los Angeles, CA 90067
22                                      Telephone: (310) 282-2000
                                        Facsimile: (310) 2828-2200
23
24                                      Attorneys for Defendant,
                                        ALYA SKIN PTY. LTD
25
26
27
28
     STIPULATION FOR AN EXTENSION          -2-                    Case No. 4:19-cv-00679 HSG
     TO ANSWER THE COMPLAINT
1                                ECF CERTIFICATION
2          Pursuant to Civil Local Rule 5-1(i)(3), the filing attorney attests that she has
3    obtained concurrence regarding the filing of this JOINT STIPULATION AND
4    [PROPOSED]          ORDER     FOR     AN     EXTENSION           OF      TIME        FOR
5    DEFENDANT ALYA SKIN PTY. LTD. TO ANSWER THE COMPLAINT
6    AND     FOR     CONTINUANCE             OF    THE      CASE        MANAGEMENT
7    CONFERENCE from David Grossman, Counsel for Defendant ALYA SKIN
8    PTY. LTD., the signatory to this document.
9
10   Dated: May 13, 2019           By: /s/ Lynda J. Zadra-Symes
                                       Lynda J. Zadra-Symes (Bar No. 156511)
11                                     lynda.zadrasymes@knobbe.com
                                       Jacob R. Rosenbaum (Bar No. 313190)
12                                     jacob.rosenbaum@knobbe.com
                                       KNOBBE, MARTENS, OLSON & BEAR, LLP
13                                     2040 Main Street, 14th Floor
                                       Irvine, CA 92614
14                                     Telephone: (949) 760-0404
                                       Facsimile: (949) 760-9502
15
16                                     Attorneys for Plaintiff,
                                       AYLA, LLC
17
18
19
20
21
22
23
24
25
26
27
28
     ECF CERTIFICATION                     -3-                    Case No. 4:19-cv-00679 HSG
1
                                        ORDER
2
             PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED
3
     except the June 4, 2019 initial case management conference is continued to June
4
     25, 2019 at 2:00 p.m. Joint case management statement is due June 18, 2019.
5
6            Dated: May 13, 2019 By:
                                       HON. HAYWOOD. S. GILLIAM, JR.
7                                      UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER                               -4-                 Case No. 4:19-cv-00679 HSG
